Mr. Justice McIver.
I concur fully with the Chief Justice that the act in question is unconstitutional, for the very satisfactory reasons presented in his opinion; and although conscious that I can add nothing to the strength of his reasoning, yet in view of the grave issues and important consequences involved in the case, it has been deemed proper that each member of the court should express his views.
The people in their sovereign capacity have, by their constitution, entrusted the taxing power to the general assembly, and, upon a familiar principle, this power thus delegated to that body, cannot be delegated by it to any subordinate agency, except by express permission of the sovereign authority. The framers of the constitution, recognizing this doctrine, provided that this high power of taxation might be delegated to certain subordinate agencies for certain purposes, for we find it declared in section 8 of article IX.: “The corporate authorities of counties, townships, school districts, cities, towns, and villages may be vested with power to assess and collect taxes for corporate purposes,” &c. It is clear, therefore, that this provision is, as is said by Waite, C. J., in Weightman v. Clark, 103 U. S., 259, in speaking of a similar provision in the constitution of Illinois, “a limitation on the power of the legislature to authorize taxation by public cor<porations.”
When, therefore, a question arises as to the constitutionality of an act purporting to delegate the taxing power to some subordinate agency of the government, two inquiries are presented: 1st. Whether such agency is one of those to which the constitution permits the taxing power to be delegated. 2nd. Whether the taxation purporting to be authorized is for a corporate pur*16pose; for, as we have seen, this power can only be delegated to the corporate authorities of counties, townships, &c., and only for corporate purposes. This necessarily implies that there must be a corporation, with corporate authorities, created for certain corporate purposes. So that the practical inquiries in this case are : 1st. Whether Ninety-Six Township is a corporation, furnished with corporate authorities; and if so, 2nd. Whether the power to tax which the act purports to confer upon such corporate authorities is for a corporate purpose.
As to the first question, there can be no doubt of the power of the general assembly to erect the inhabitants of Ninety-Six Township into a corporation for any legitimate purpose, and assuming, for the purposes of this'case, that this has been done by the act in question (though the indefinite terms of the act — “that, for the purpose of this act, all the counties and townships in said counties, along the line of said railroad, or which are interested in the construction as herein provided for,” shall be bodies politic and corporate — might leave that matter in some doubt); and assuming further that the provision of the act declaring the county commissioners of the respective counties to be the corporate agents of the counties or townships so incorporated, would be sufficient to constitute the county commissioners of Abbeville County “the corporate authorities” of Ninety-Six Township within the meaning of the constitution, the important inquiry remains, whether the taxing power which the act purports to confer upon Ninety-Six Township is for a corporate purpose.
It is very clear to my mind that, under a proper construction of section 8, article IX., of the Constitution, above quoted, that the taxing power cannot be delegated to any of the subordinate agencies therein named, except for a corporate purpose. The manifest meaning of this section of the constitution is, that this high power can only be delegated to these subordinate agencies for the purpose of aiding or promoting the objects for which they have been erected into corporations. This necessarily implies that there must first be a corporation, with certain corporate purposes, and when the taxing power is claimed, it must be shown that it was conferred for the purpose of aiding or promoting some one or more of such corporate purposes. I do not mean to say *17that the corporation must be created by some previous act, defining its powers and purposes before any act can be constitutionally passed, investing such corporation with the taxing power; but I do mean to say that the power to tax is dependent upon the existence of some corporate purpose to which the proceeds of the tax may be applied; though all this may be done in one and the same act — the corporation may be created, endowed with specified powers to effect certain corporate purposes, and in the same act the corporation may properly be invested with the power to levy taxes to promote such corporate purposes. For example, I see no reason why the general assembly may not have created the Township of Ninety-Six a corporation for school purposes, and in the same act conferred the power to levy taxes for such purposes. So, too, perhaps the general assembly, but for the fact that the constitution, section 19, article IV., has clothed the county commissioners with jurisdiction over roads, highways, &c., might have passed an act creating the Township of Ninety-Six a corporation and invested it with the control and management of highways, and as promotive of that corporate purpose might have invested it with power to levy taxes to aid in the construction of a railroad, upon the doctrine which, after much conflict of opinion, seems to be settled, that a railroad is a highway and therefore a municipal corporation, charged with the supervision and control of highways, may be invested with power to aid in its construction. But the act in question does not purport to have either of these objects in view. It simply erects the several townships along the line of the proposed railroad into corporations without any corporate purposes whatever, and only purports to confer upon them the single power of subscribing to the stock of this particular railroad.
Now, it cannot be denied that the power to subscribe to the capital stock of this railway company necessarily involves the power to levy taxes to pay such subscription, as it is not pretended that the townships have any other means of raising the money necessary for that purpose. Loan Association v. Topeka, 20 Wall., 655; Feldman & Co. v. City Council, 23 S. C., 57. If this be so, then to say that the subscription to the capital stock of the company is the corporate purpose for which the taxing *18power is conferred, would be to assume the very point in issue; for that would be simply asserting in another form the affirmative of the proposition to be proved- The same mode of reasoning would necessarily lead to the conclusion that the general assembly has the power to invest the corporate authorities of arty of the subordinate governmental agencies mentioned in section 8, article IX., of the Constitution, with the power to subscribe to railroads, together with its necessary incident — to levy taxes to pay such subscriptions; but it has been decided by the highest judicial authority in this country, in the case of Weightman v. Clark, supra, that a township erected into a corporation for school purposes cannot, under the constitution of Illinois, which in this respect is practically identical with ours, be invested with power to subscribe to a railroad. The reasoning of Chief Justice Waite in that case applies with equal force to the question now under consideration. The object of the constitutional provision is to limit the power of the legislature to authorize taxation by public corporations, by restricting it to taxation for a corporate purpose, which must be some purpose germané to the objects of the corporation; and it is very manifest that if the legislature can, by simply authorizing a corporation to subscribe to a railroad, acquire the right to invest such corporation with the taxing power, then the constitutional provision would lose its limiting force, for in every instance it could be evaded.
The cases which seem to be mainly relied upon by appellant are Brown v. County of Hertford, 100 N. C., 92, decided recently by the Supreme Court of North Carolina and reported in 5 S. E. Rep., 178, and Harter v. Kernochan, 103 U. S., 562. It does not appear from the former ease that there is in the North Carolina constitution any such provision as that found in section 8, article IX., of our Constitution, upon which the view herein presented rests, and hence it is difficult to perceive how that case can be any authority upon the question here involved. A careful examination of the other case, which went up to the Supreme Court of the United States from the State of Illinois, will show that the question now under consideration was not one of the points decided in that case; the main controversy there being whether, after the people of the township had voted for a dona*19tion to the railroad company to be raised by a special tax, the township could be afterwards authorized to issue bonds for the amount so donated, without submitting the proposition again to be voted upon.
It is true that in discussing that question, Mr. Justice Harlan does use the following language, quoted in the argument in this case: “That (the donation to the railroad), it must be conceded, was a corporate purpose, within the meaning of the constitution, as interpreted by the State court;” but from the language used by the same justice in the case of County of Livingston v. Darlington., 101 U. S., at page 417, it is very doubtful whether the Supreme Court of the United States would place the same interpretation upon the constitution of that State. After considering the question whether an act authorizing a county to subscribe money for the purpose of establishing a State reform school within its limits was constitutional, and after reviewing the Illinois decisions upon the construction of that clause in the constitution of that State, similar to ours, limiting the power of the legislature to vest subordinate agencies of the government with the taxing power, and showing that those decisions had been far from uniform, he says: “We express no opinion as to what, in our judgment, is the true exposition of those parts of the Illinois constitution to which reference has been made,” but the court simply followed, as it usually does, w'hat seems to have been the construction placed upon a State constitution by the courts of that State. Indeed, it does not appear from anything that is said in the case of Harter v. Kernochan what was the nature or purpose of township corporations in the State of Illinois, and hence the case furnishes no data upon which the question whether a subscription to a railroad was “a corporate purpose,” could be determined or even discussed.
Our case of The State ex rel. Brown v. C. & L. Railroad Company (13 S. C., 290), has also been cited by appellant, but that case simply decides, what is conceded under the authorities, that a county may be invested with power to subscribe to a railroad, and it furnishes no authority whatever for the proposition that a township may be clothed with such a power. A county differs widely from a township, and therefore to apply the same *20principles to one which have been applied to the other would necessarily lead to error and confusion. A county is a political division, expressly provided for by the constitution, endowed with specific powers, and provided with appropriate officers to manage its affairs, while a township has none of these features. It is a mere territorial division, which for convenience is used by officers and agencies of the government, but without any rights or powers — corporate or otherwise — until the legislature sees fit to erect it into a corporation for such purposes as may be specified in its charter. A township cannot' with any propriety be considered as one of the political divisions of the State, for there is nothing in the constitution constituting or recognizing it as such, and there is no act of the legislature investing it with any such character, or with any of the attributes incident to such a condition. Hence the argument drawn from the amendment to article IX. of the Constitution (18 Stat., 689), which declares that “Any bonded debt hereafter incurred by any county, municipal corporation, or political division of this State shall never exceed eight per centum of the assessed value of all the taxable property therein,” loses all its force.
It is said, however, that this court has, in at least two cases, impliedly, though not expressly, recognized the power of the general assembly to invest townships with the taxing power— Chamblee v. Tribble, 23 S. C., 70, and Railway Company v. Tribble, 25 Id., 260. It is not, and cannot be, pretended that the question now presented was either raised,- considered, or decided in either of these cases, but the claim is that the power now brought in question was, by implication, recognized. This of itself would be quite sufficient to show that those cases present no obstacle whatever to the conclusion reached in this case. Courts of final resort do not usually volunteer to raise questions, especially such as impugn the constitutionality of an act of the legislature, but are content to confine themselves to the questions for review presented, by the record. But when parties claim their constitutional rights, and demand a decision from the tribunal charged with that duty of a question involving such rights, the court has no other alternative but to consider and decide such *21question according to its best judgment, even though the same question may have been passed by in previous cases.
But this is not all. In the case first cited it is quite certain that the question now presented could not authoritatively, and therefore could not properly, have been decided. For the question which lay at the foundation of that case was, whether the court had jurisdiction ; and after the court had reached the conclusion which it did, that the court had no jurisdiction, it would have been not only nugatory, but also improper, to consider or determine any other question which had been raised or might have been raised in the case, for the simple reason that the decision of a court in a case of which it has no jurisdiction, is without authority and binds no one.
In the other case the question as to the legality of the tax was not and could not have been raised, as it does not appear that the tax was paid under protest. On the contrary, so far as appeared in the case, the tax was paid voluntarily, and might be regarded as a voluntary contribution by the tax-payers residing in Williamston Township towards the construction of the railroad. The only question in the case was as to the disposition which should be made of a certain portion of the tax paid by a manufacturing company — whether it should be paid over to the railway company, or returned to the manufacturing company, under the provisions of the act of 1873, passed to promote the establishment of manufacturing enterprises. So that it would have been wholly out of place in that case to consider the question whether the tax was legally imposed, even if such question could have been raised. But inasmuch as it had been settled that the legality of the tax could not be tested by an application for an injunction or writ of prohibition restraining the collection of the tax, and inasmuch as the tax there in question did not appear to have been paid under protest, which would be necessary by the express terms of section 268 of the General Statutes to enable one to test the question, in the mode provided by that section, which is the only mode provided by law for that purpose, it is not easy to perceive how the question could have been raised. It seems, therefore, that the question now presented was not only not raised, but could not have been properly *22raised in either of those cases, and hence they lend no strength whatever to the position contended for by the appellant.
I am also inclined to think that the act is also in violation of section 20, article II., of the Constitution. There is to my mind great force in the view presented by the Circuit Judge, that inasmuch as this act, which, by its title, purports to create one corporation — the railroad company — and in the body of the act undertakes to create other corporations — townships—of a wholly different character, relates to more than one subject, some of which are not expressed in the title. The title was an advertisement to the public that the purpose was to create a railroad corporation, and, as has been held, the means necessary and usual to accomplish that purpose might properly be provided for in the act. Hence to provide in such an act that a corporation already existing might subscribe for the stock of a railroad company, would be no violation of the constitutional provision. But when it is proposed to go further and to create new corporations by an act, the title of w'hich gives no intimation whatever of such a purpose, the question assumes a very different aspect. But concurring, as I do, with the Chief Justice on the other point, it is unnecessary to discuss this question.